Martin, P. J.
(dissenting). The court properly set aside the verdict. The overwhelming weight of the evidence established that the car was moving at all times as it approached Fifty-seventh street and did not stop, as plaintiff claims. Plaintiff walked into the side of the car and was struck by the overhang. The car was : nineteen inches wider than the track. The door was six inches less.
The order appealed from should be affirmed.
; Order setting aside the jury’s verdict reversed, with costs and disbursements to the appellant, and plaintiff’s verdict reinstated, and judgment directed to be entered thereon in plaintiff’s favor, with costs.